Exhibit 99.1 CYREN LTD. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS December 18, 2014 TO THE SHAREHOLDERS OF CYREN LTD.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of CYREN Ltd., a company formed under the laws of the State of Israel (the “Company”), will be held on Thursday, December 18, 2014 at 10:00 a.m. Eastern Time, at the offices of the Company’s subsidiary CYREN Inc., located at 7925 Jones Branch Drive, Suite 5200 McLean, VA 22102 (telephone number (703) 760-3320), for the following purposes: 1. to re-elect five continuing Directors, including the Chairman of the Board and CEO, to serve for the ensuing year or until their successors are elected; 2. to approve the Company’s amended executive compensation policy; 3. to re-appoint Kost, Forer, Gabbay & Kasierer (a member firm of Ernst & Young Global) as the Company’s independent public accountants for 2014 and to approve its compensation; and 4. to review and discuss the Company’s consolidated financial statements for the fiscal year ended December 31, 2013. Only shareholders who held Ordinary Shares of the Company at the close of business on Wednesday, November 12, 2014 (the “Record Date”) are entitled to notice of and to vote at the meeting and any adjournments thereof. The vote required to approve the resolutions to be presented is set forth on page 1 of the accompanying Proxy Statement. All shareholders are cordially invited to attend the meeting in person. Any shareholder attending the meeting may vote in person even if such shareholder previously signed and returned a proxy. FOR THE BOARD OF DIRECTORS LIOR SAMUELSON Chairman of the Board and CEO Herzliya, Israel November 10, 2014 WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, IN ORDER TO ENSURE REPRESENTATION OF YOUR SHARES EITHER I) COMPLETE, DATE AND SIGN THE PROXY AND MAIL IT PROMPTLY IN THE ENCLOSED ENVELOPE OR II) IF SO ELECTED BY YOU THROUGH YOUR BROKER OR BANK, PLEASE COMPLETE THE INTERNET VOTING PROCESS AVAILABLE FOR THIS ANNUAL MEETING. CYREN LTD. PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS December 18, 2014 The enclosed proxy is solicited on behalf of the Board of Directors (the “Board”) of CYREN Ltd. (the “Company”) for use at the Company’s Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Thursday, December 18, 2014 at 10:00 a.m. Eastern Time, or at any adjournment or postponement thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Shareholders. The Annual Meeting will be held at the offices of the Company’s subsidiary CYREN Inc., located at 7925 Jones Branch Drive, Suite 5200 McLean, VA 22102. The telephone number at that address is (703) 760-3320. The Company’s offices are located at 1 Sapir Road, 5th Floor, Beit Ampa, Herzliya, 46140, Israel. The telephone number at that address is 011-972-9-863-6888. INFORMATION CONCERNING SOLICITATION AND VOTING Record Date and Shares Outstanding Shareholders of record who hold the Company’s Ordinary Shares, NIS 0.15 nominal value per share (the “Shares”), at the close of business on November 12, 2014 (the “Record Date”) are entitled to notice of, and to vote at, the Annual Meeting. Also, shareholders who hold Shares through a bank, broker or other nominee which is a shareholder of record of the Company or which appears in the participant listing of a securities depository, are entitled to notice of, and to vote at, the Annual Meeting. Revocability of Proxies Any proxy submitted pursuant to this solicitation may be revoked by the person giving it at any time before its use by delivering to the Secretary of the Company, at either of the addresses set forth herein, a written notice of revocation or a duly executed proxy bearing a later date, or by attending the Annual Meeting and voting in person. Attendance at the Annual Meeting will not in and of itself constitute revocation of a proxy. Quorum, Voting and Solicitation Pursuant to the Company’s Amended and Restated Articles of Association, the presence, in person or by proxy, of at least two shareholders holding shares conferring in the aggregate at least one third (1/3) of the outstanding voting power of the Company is necessary to constitute a legal quorum at the Annual Meeting.If a quorum is not present within half an hour from the time scheduled for the Annual Meeting, the Annual Meeting will be adjourned to the same day in the next week (to the same time and place), or to a day, time and place as the Board may determine in a notice to the shareholders. If a quorum is not present within half an hour from the time scheduled for the adjourned Annual Meeting, any two shareholders who attend the adjourned Annual Meeting in person or by proxy will constitute a quorum.Each Share shall grant the holder thereof the right to one vote. Under Israeli law, if a quorum is present in person or by proxy, broker non-votes and abstentions will have no effect on whether the requisite vote is obtained, as they do not constitute present and voting shares. Solicitation of proxies may be made by Directors, Officers and other employees of the Company or its subsidiaries by personal interview, telephone, facsimile, email or other method. We will not pay any additional compensation for any such services. Costs of solicitation, including preparation, assembly, printing and mailing of this proxy statement and any other information furnished to the shareholders, will be borne by the Company. The Company may also retain an independent contractor to assist in the solicitation of proxies. If retained for such services, the costs will be paid by the Company. The Company may reimburse the reasonable charges and expenses of brokerage houses or other nominees or fiduciaries for forwarding proxy materials to, and obtaining authority to execute proxies from, beneficial owners for whose accounts they hold Shares. Copies of the Notice of the Annual Meeting and this Proxy Statement are available on the Company’s website atwww.cyren.com, under the Investor Relations tab (click on the “Investor Relations” link). It is critical for a shareholder that holds Shares through a bank or broker to instruct its bank or broker how to vote its shares, if the shareholder wants its shares to be voted. PROPOSAL ONE ELECTION OF DIRECTORS Background In accordance with the Company’s Amended and Restated Articles of Association, the Company’s shareholders last fixed the maximum number of Directors at ten. The Company currently has seven Directors in office. These Directors include Yair Bar-Touv and David Earhart, who are the Company’s Outside Directors in accordance with Israel’s Companies Law, 1999 (the “Companies Law”) and of whom Mr. Bar-Touv was re-elected for a three-year term of office at the 2013 Annual Meeting and Mr. Earhart was elected for a three-year term of office at an Extraordinary Meeting of Shareholders held July 25, 2013. The current term of Mr. Bar-Touv and Mr. Earhart will expire in March 2017 and July 2016, respectively, and they are not subject to re-election at the Meeting. Shareholders are being asked to re-elect the five continuing directors listed below. If all of the Company’s nominees are elected under this proposal 1, following the Annual Meeting there will be seven members of the Board in office, and Lior Samuelson will continue to serve as the Chairman of the Board. In accordance with the Companies Law, each of the nominees has certified to the Company that he or she meets all the requirements of the Companies Law for election as a Director of a public company, possesses the necessary qualifications and has sufficient time in order to fulfill his or her duties as a Director of the Company, taking into account the Company's size and special needs. Unless otherwise instructed, the proxy holders will vote the proxies received by them for the five nominees named below. In the event that any nominee is unable or declines to serve as a Director at the time of the Annual Meeting, the proxies will be voted for any nominee who shall be designated by the present Board to fill the vacancy. It is not expected that any nominee will be unable or will decline to serve as a Director. The term of office of each such person elected as a Director will continue until the next annual general meeting of shareholders or until his or her successor has been elected and qualified. If re-elected under this proposal 1, during their term of office, each of the nominees shall be entitled to receive a cash amount of $7,500 per quarter and an annual grant of options to purchase 16,667 of our Shares, as well as reimbursement for expenses incurred in the performance of the Director’s work, all in accordance with our ExecutiveCompensation Policy and as previously approved by our shareholders, except for Mr. Samuelson who shall be entitled to the compensation for his role as CEO approved by the shareholders at the December 24, 2013 Annual General Meeting. The Company’s Nominating Committee recommended that the following five nominees be elected to the Board of Directors at the Annual Meeting, and the Board of Directors approved this recommendation. The name and certain other information regarding each nominee for election is set forth below: Name Age Position with CYREN Hila Karah(1)(2)(4) 44 Director Aviv Raiz(2)(4) 55 Director Lior Samuelson 65 Director, Chairman of the Board, CEO Todd Thomson(3)(4)(5) 53 Lead Director James Hamilton(1)(3)(4)(5) 50 Director 2 There is no familial relationship between any of the Directors or Executive Officers of the Company. Member of the Compensation Committee (in addition to Yair Bar-Touv and David Earhart) Member of Nominating Committee (in addition to Yair Bar-Touv) Member of the Audit Committee (in addition to Yair Bar-Touv and David Earhart) Determined by the Audit Committee and the Board to be an independent director pursuant to Nasdaq Corporate Governance Listing Rule 5605(a)(2) Determined by the Audit Committee and the Board to be an independent director pursuant to Nasdaq Corporate Governance Listing Rule 5605(a)(2) and the Companies Law. Yair Bar-Touv and David Earhart are also independent directors of the Company pursuant to Nasdaq Corporate Governance Listing Rule 5605(a)(2) and the Companies Law. Hila Karahhas been a member of the Board since 2008. Ms. Karah is the former CIO of Eurotrust Ltd. and is an investor in several high-tech, bio-tech and Internet companies. Prior to Eurotrust, she served as a partner financial analyst at Perceptive Life Sciences Ltd., a New York-based hedge fund, and was a research analyst at Oracle Partners Ltd., a health care-focused hedge fund based in Connecticut. Ms. Karah holds a bachelor's degree in molecular and cell biology from the University of California, Berkeley, and has studied at the UCB-UCSF JMP. Aviv Raiz has served as a director on the CYREN board since December 2005, bringing more than 20 years of foreign exchange market and private equity investing experience. He is a founder and president of Eurotrust Ltd. and has been a private equity investor in several high-tech, bio-tech, and Internet companies for the last 10 years. Mr. Raiz received his bachelor's degree in economics and political science as well as an MBA in finance, from Tel Aviv University. Lior Samuelsonhas been the CYREN chairman since early 2011 and was named CEO in 2013. He is the founder and managing partner of Mercator Capital, a merchant bank specializing in advising and investing in the technology and telecom sectors. Mr. Samuelson has served as the chairman of Deltathree, president and CEO of PricewaterhouseCoopers Securities, as well as a managing partner with KPMG and holding senior management position at Booz, Allen & Hamilton. Mr. Samuelson earned bachelor’s and master’s degrees in economics from Virginia Polytechnic Institute and State University. Todd Thomsonhas been a member of the Board since November 2011. He is chairman of Dynasty Financial Partners, as well as the founder and CEO of Headwaters Capital. He served in top management positions at Citigroup, including CFO of the Company and CEO of the Global Wealth Management division. Prior to joining Citigroup, Mr. Thomson held senior executive positions at GE Capital, Barents Group and Bain & Co. He is also a board member of Cordia Bancorp and Bank of Virginia as well as chairman of the Wharton Leadership Advisory Board. Mr.Thomson received his MBA, with Distinction, from the Wharton School of Business and his bachelor's degree in economics from Davidson College. James Hamiltonhas been a member of the Board since February 2012. Mr. Hamilton serves as senior vice president of worldwide sales and field operations at Cyan. During his 26-year career, he held leadership roles in security-focused companies including president and CEO of TippingPoint, Inc. (3Com acquired), president of Click Security, principal partner and board member with CPSG Partners, executive vice president of SafeNet, and president of Efficient Networks (Siemens acquired). He also previously held executive positions with Picazo Communications (Intel acquired), Compaq, Networth (Compaq acquired) and Grid Systems. Mr. Hamilton holds a bachelor's degree from Lawrence Technical University. Proposal The shareholders are being asked to elect the five Director nominees listed above until the next annual general meeting of shareholders or until their successors are elected. 3 Vote Required Election of Directors requires the affirmative vote of the holders of a majority of the outstanding Shares represented at the Annual Meeting, in person or by proxy, and voting on the election of Directors. Each Director nominee shall be voted separately. Board Recommendation The Board recommends that the shareholders vote “FOR” the adoption of this proposal. PROPOSAL TWO APPROVAL OF COMPANY’S AMENDEDEXECUTIVE COMPENSATION POLICY Background On December 12, 2012, Amendment 20 to the Israel Companies Law (“Amendment 20”), came into force, requiring all public Israeli companies, including companies that are dual listed such as CYREN, to adopt a written compensation policy for their executives – including directors - which addresses certain items prescribed by Amendment 20. Pursuant to Amendment 20, the adoption, amendment and restatement of the policy is to be recommended by the Compensation Committee and approved by the Board and shareholders, except that the approval of the shareholders may be waived in certain defined circumstances. On July 25, 2013, the Company held an extraordinary general meeting to approve the Company’s executive compensation plan.The proposed executive compensation plan was approved by a majority of the shareholders and was adopted by the Company. In 2014, the Compensation Committee and the Board conducted an annual review of the executive compensation plan.In addition to the provisions specified in Amendment 20, including those criteria that need to be addressed in the compensation policy as specified in Part A of the First Addendum to the Israeli Companies Law and other matters that must be included in the compensation policy as specified in Part B of the First Addendum to the Israeli Companies Law, the Compensation Committee and the Board reviewed the structure and components of the compensation paid by the Company (including variable components), the compensation ratio among the Company's employees, reviewed the compensation paid by other companies with characters similar to the Company and determined that the amended executive compensation policy attached as Appendix A to this Proxy Statement reflects the Company's characters, financial position, needs, prospects and strategic goals and therefore would be for the benefit of the Company and shareholders. 4 The Compensation Committee and the Board recommend the following changes to clarify the ranges for fixedbase salaryand variable pay: Current Policy Recommended Change Level Fixed Base Salary Variable Pay Fixed Base Salary Variable Pay Chairperson 70% - 90
